13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John Paul TURNER, Appellant,v.Harry M. LUMADUE, Postmaster.
No. 93-5210.
United States Court of Appeals, District of Columbia Circuit.
Dec. 16, 1993.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, appellant's response to the order to show cause filed September 8, 1993, and appellant's request for appointment of counsel, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the request for appointment of counsel be denied.  Except in defending against a criminal charge and on direct appeal from a judgment of conviction, appointment of counsel is extraordinary and is wholly unwarranted when the movant has not demonstrated any likelihood of success on the merits.  See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).  It is


4
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its orders filed March 4, 1991, and February 26, 1992.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after the issuance of any timely petition for rehearing.  See D.C.Cir.Rule 15.